Mr. Justice Robb
delivered the opinion of the Court:
It is contended on the part of the petitioner herein that should said issue of intestacy, as framed, be allowed to be tried, “the effect thereof would be to render inoperative the entire law relating to the probate of wills in the District of Columbia, and those provisions of law providing for a caveat of the same, and the framing of issues upon such caveats;” that inasmuch as the Code prescribes the proceedings to follow the filing of a will for probate, the court was without jurisdiction to frame said issue.
It is contended by counsel for the respondent, Helen M. B. Sacher, that the court has full power and authority, notwithstanding the filing of a petition for the probate of a will, to hear and determine, through a trial by jury, the question whether a decedent died intestate.
Jurisdiction to hear and determine all questions relating to the execution and to the validity of any and all wills presented for probate is, by sec. 117 of the Code [31 Stat. at L. 1208, chap. 854] expressly conferred upon the supreme court of the District of Columbia, holding probate court. Sec. 273 of the Code [31 Stat. at L. 1234, chap. 854] expressly authorizes the same court to grant letters of administration upon satisfactory *596proof that the decedent died intestate. Obviously, therefore, the supreme court had general jurisdiction of the subject-matter of this controversy. Whether, upon the filing of the will, the court had authority summarily to determine whether the decedent died intestate, and thus indirectly challenge the validity of a will, it is not necessary now to determine; for if that court in proceeding under its said order of February 21, 1908, commits error, it may be corrected on appeal. Where such a remedy is open and available, the writ of prohibition will not issue, since the writ cannot be made to serve the purpose of a writ of error or certiorari. Smith v. Whitney, 116 U. S. 167, 29 L. ed. 601, 6 Sup. Ct. Rep. 570. The court, having general jurisdiction over the subject-matter and over the parties, should be allowed to proceed to decision. Re New York & P. R. S. S. Co. 155 U. S. 523, 39 L. ed. 246, 15 Sup. Ct. Rep. 183. Even assuming that the judgment of the court in the circumstances of the case will be void, it may nevertheless be corrected on appeal. Alexander v. Crollott, 199 U. S. 580, 50 L. ed. 317, 26 Sup. Ct. Rep. 161. That case involved five several actions of forcible entry and detainer instituted before said justice against Alexander and four other parties. Alexander claimed to be the owner of the property, and at the outset alleged lack of jurisdiction on the part of the justice, who, however, decided against him. He thereupon applied for a writ of prohibition, and from an order of the supreme court of the Territory quashing the writ he appealed to the Supreme Court of the United States. It was there held that inasmuch as an appeal might have been taken to the District court the writ was properly refused because “such writ will issue only where there is no other remedy.” The court further said: “The fact that the judgment may have been void will not prevent its reversal upon appeal.”
In the present case an application for a special appeal might have been made to this court, and, if granted, would have afforded the petitioner herein adequate relief. The fact that such appeal was not sought furnishes no ground for the issuance of a writ of prohibition, but, on the contrary, the fact that such *597appeal was open to the petitioner herein affords ground for the refusal of the writ.
It appearing that the supreme court of the District, holding probate court, had general jurisdiction over the subject-matter of the controversy, and that, if error is committed, it may be' corrected on appeal, the writ of prohibition is denied. The costs of this proceeding will be adjudged against Caroline Colton Dahlgren, the petitioner herein.
Writ of prohibition denied.